HAUGHT V. IRWIN.
Opinion by
Mr. Justice Mitchell,
The order appointing a temporary receiver was an adjunct to the preliminary injunction, and legally a part of it: Schlecht’s Appeal, 60 Pa. 172. Both were interlocutory, and the right of appeal therefrom depended on the act of February 14, 1866, P. L. 28, which expressly provides that it shall not be a supersedeas. The receiver having made a demand for the appellant’s books, pursuant to the order of court, appellant refused to deliver them, and having taken an appeal, resisted obedience to the order on the ground that the court was without jurisdiction to make or enforce it. Such claim cannot be maintained. ' It is true that where'a court is absolutely without jurisdiction of the subject-matter, as if this bill had been filed in the orphans’ court or the oyer and terminer, its orders and decrees are nullities and are not binding on anybody. But where the court has jurisdiction of the subject-matter, it is not for any litigant party to say that it is wrongly exercised, and that he will not *552obey. It is bis duty to obey, even though his contention may ultimately be successful. His proper remedy for any threatened injury, pending the appeal, is to apply to this court for a special order of supersedeas.
. It is argued with great earnestness that the bill sets out no case for jurisdiction in equity because first, it is founded on wagering contracts; and secondly, because the parties complainant have no joint interest, and have their several remedies at law. The discussion of these points is premature. All that is before us now is the prima facie jurisdiction of the court over the subject-matter, and of that there can be no doubt. Appellant received the money of the complainants for investment in specified ways, and with a duty to account. The bill charged that the money had not been so applied, and that the defendant had stopped payment and absconded. On this, the complainants were clearly entitled to discovery and account, and the jurisdiction of the court attached for such purposes. It may be that the money having been applied in accordance with the contract of deposit, the defendant is not further liable, or it may be that the use contemplated was in wagering contracts which are illegal and will not support an action even by ignorant and misguided participants. These questions, if in the case at all, will arise on the final hearing. We express no opinion upon them now. So in regard to the joinder of numerous complainants having several interests, it is sufficient at present to say that the money of all these parties was to be used together by their common agent and trustee. Whose money was in fact so used, what profits or losses if any, were made, and in what proportions due to the different parties, were questions requiring a joint investigation, and for which separate actions at law afforded no adequate remedy. But, as already said, these matters are presented prematurely. They will be .discussed and decided when they come properly before us. They ,are touched upon now only to show that the court in entertaining the bill and making its orders thereon, was not so out•side of its jurisdiction, as to justify the appellant in treating its commands as nullities and refusing to obey them.
The terms of the injunction and appointment of the receiver on preliminary hearing were somewhat severe and drastic, but the defendant appeared to the learned court as an absconder, *553and the need of such action urgent. We cannot say that its discretion was not properly exercised. The duty of the receiver is primarily to collect and bold the assets to await the final determination of the case. In so doing it is proper and perhaps necessary that he should have access to the books. But the books presumably contain other matters that are not relevant to the issues of the case. Disclosure of these might indirectly do serious injury to many interests not involved in the present contest, and not in fault in any way concerning it. Such interests are entitled to protection from unnecessary scrutiny, and especially from that impertinent intermeddling with people’s private 'affairs which the public press so often seeks to excuse under the name of enterprise. The books are at present in the hands of a depositary, under the order of this court attached to the allocatur of the appeal, and they are now turned over to the custody of the court below for the purposes of this case. Both parties will be entitled to access to them under such regulations as the court shall prescribe. The opinion of the learned judge below indicates his care for the rights of the persons interested, and his view that no list of depositors should be published, and that the examination of the books should be strictly confined to the legitimate needs of the case. It would be well for the sake of caution that such restrictions should be formally incorporated in the orders made permitting access.
Order affirmed.
BRADLEY V. IRWIN.
Opinion by
Mr. Justice Mitchell,
March 11, 1895:
This case is ruled by Haught v. Irwin, opinion fired here* with, and for the reasons there given, the
Order is affirmed.